     Case 1:18-cv-05398-DLI-VMS Document 74 Filed 03/16/21 Page 1 of 4 PageID #: 2082




                                             485 Madison Avenue, 7th Floor
                                              New York, New York 10022
                                                  Tel: (212) 588-0540
                                                 Fax: (212) 202-484h0


David M. Olasov
Partner
646.583.5968 Direct Dial
dolasov@olasov.com




                                                                                 March 16, 2021
          Honorable Vera M. Scanlon
          Magistrate Judge,
          United States District Court for the Eastern District of New York
          225 Cadman Plaza East, 1214 South
          Brooklyn, New York 11201

                  Re: La Liberte v. Reid (1:18-cv-05398-DLI-VMS)

          Dear Judge Scanlon:

                  This letter brief is submitted on behalf of plaintiff Roslyn La Liberte (i) in opposition to
          the motion of defendant Joy Reid, made by the March 2, 2021 letter brief of John Reichman, to
          compel additional discovery to defendant’s First Set of Interrogatories and First Set of Requests
          for Production and (ii) in support of plaintiff’s cross-motion to dismiss or strike certain defenses
          asserted in defendant’s Answer to the First Amended Complaint on the grounds that such defenses
          have been ruled upon and foreclosed by the Court of Appeals for the Second Circuit in its July 15,
          2020 decision in La Liberte v. Reid, 966 F.3d 79 (2d Cir. July 15, 2020). Because the parties have
          fully briefed defendant’s demand for immediate disclosure of the names of lost customers, relating
          to plaintiff’s special damages, La Liberte does not respond to Reid’s reargument of that issue, and
          respectfully refers the Court to plaintiff’s letter of February 12, 2021 for a correct statement of her
          position concerning the protection of her legitimate business interests while accommodating
          defendant’s discovery. Reid’s citation on reargument of Gertz v. Robert Welch, Inc., 418 U.S. 321
          (1974) is completely off-point, because plaintiff has alleged and will prove defendant’s actual
          malice in connection with presumed and punitive damages, the evidence for which, of course, will
          come from defendant herself.

                    However, because we believe that defendant continues to misread and misconstrue the
          import of the Second Circuit’s decision, as a predicate for wildly overbroad discovery demands,
          we beg Your Honor’s indulgence to review the prior proceedings, which contains express holdings
          that are law of the case. As the Court fully appreciates, by judgment dated September 30, 2019
Case 1:18-cv-05398-DLI-VMS Document 74 Filed 03/16/21 Page 2 of 4 PageID #: 2083

 Honorable Vera M. Scanlon
 March 16, 2021
 Page 2


 this Court granted “in its entirety” defendant’s motion to dismiss the amended complaint under
 Fed. R. Civ. Pro. 12(b)(6) and to “strike” the pleading under California’s anti-SLAPP statute, Cal.
 Civ. Pro. Code §425.16 and granted defendant leave to seek attorneys’ fees and costs pursuant to
 Cal. Civ. Pro. Code §425.16(c)(1). This Court held that: (i) the plaintiff was a limited purpose
 public figure and that, accordingly, her claim for defamation as to a June 29, 2018 publication by
 the defendant be dismissed for failure to plead actual malice; and (ii) her claim for defamation as
 to defendant’s July 1, 2018 publication be dismissed as non-actionable opinion.

          By decision dated July 15, 2020, La Liberte v. Reid, 966 F.3d 79 (2d Cir.), the Court of
 Appeals for the Second Circuit vacated this Court’s judgment and remanded the case for further
 proceedings consistent with the appellate court’s opinion. The Court of Appeals held, among other
 matters, that, as matters of law to be determined by the Court: (i) plaintiff was a private person and
 not a limited purpose public figure, (ii) as a private person, plaintiff need only prove negligence
 (and not actual malice) to recover for defamation and (iii) the July 1, 2018 statements alleged to
 be defamatory were not statements of opinion but provable assertions of fact and therefore
 actionable. On August 7, 2020 defendant petitioned the Court of Appeals for the Second Circuit
 for rehearing, with a suggestion of rehearing en banc. This petition was denied by order dated
 September 25, 2020. The mandate of the Court of Appeals issued on October 2, 2020. On remand,
 by order dated November 11, 2020, this Court denied defendant’s motion for attorneys’ fees and
 costs.

         Defendant’s answer was filed on October 30, 2020. The answer reasserted each of the
 defenses on which the Second Circuit had ruled. This was obviously highly problematic. In an
 effort to deal with this problem, plaintiff sent defendant’s counsel a letter on February 12, 2021
 outlining the scope of the problem created by pleading defenses the Court has already rejected. A
 copy of that letter is attached as Exhibit 1. It identifies defenses that are no longer viable, and we
 respectfully refer the Court to that letter in order to avoid unnecessary repetition.

         The Second Circuit’s rulings that La Liberte is a private citizen and not a limited purpose
 public figure and that defendant’s statements of July 1, 2018 were not nonactionable opinion, but
 “post [that] could be interpreted as accusing La Liberte of engaging in specific racist conduct,
 which is a provable assertion of fact and therefore actionable” are holdings. Defendant is not free
 to attack such holdings collaterally by seeking discovery to relitigate the issues. Defendant seeks
 discovery of all occasions from 2016 to date in which plaintiff expressed herself about any matter
 of public interest, not even limited to the California legislation that was discussed at the Simi
 Valley council meeting in June 2018. See, e.g., Interrogatories Nos. 2, 17 and Requests for
 Production Nos. 24, 31, 35, 36. The opinion of the Second Circuit roundly rejected the proposition
 that participation at numerous civic events could make a citizen a limited purpose public figure.
 “La Liberte was not a public figure on the matter in controversy, primarily because she lacked the
 regular and continuing media access that is a hallmark of public figure status.” Opinion, at 5. As
 the Court observed,

                La Liberte plainly lacked such media access. The earlier
                photograph, which showed her conversing, was in a Washington
Case 1:18-cv-05398-DLI-VMS Document 74 Filed 03/16/21 Page 3 of 4 PageID #: 2084

 Honorable Vera M. Scanlon
 March 16, 2021
 Page 3


                Post photo spread of attendees at an SB 54 protest. The article did
                not name La Liberte, let alone mention her views. The single
                caption described everyone depicted as “[s]upporters and
                opponents of [SB 54] rally[ing] and debat[ing] outside Los
                Alamitos City Hall.” (App. at 140-41.) Such incidental and
                anonymous treatment hardly bespeaks “regular and continuing
                access to the media.”

 Opinion, at 25. The Court dismissed the relevance of the kind of discovery defendant wants to
 have imposed on plaintiff:

                Nor does La Liberte’s participation at city council meetings. La
                Liberte is said to have “testif[ied] eight times around the state”
                (Appellee’s Br. at 26 (citing App. at 102-05)); but Reid does not
                identify instances in which the media singled out La Liberte’s
                participation as newsworthy. Nor does speech, even a lot of it, make
                a citizen (or non-citizen) fair game for attack. Imposition of the
                actual malice requirement on people who speak out at government
                meetings would chill public participation in politics and community
                dialogue.

 Opinion, at 26. Plaintiff should not be subjected to open-ended discovery. It does not matter how
 many times she showed up at one city council meeting or another to hear others’ views or express
 her own about SB 54. Even more irrelevant is her participation in other public (or private) events
 involving other issues of public interest. (Defendant’s letter brief footnotes a reference to a
 demonstration of the Oscar’s in which La Liberte is shown being assaulted by a
 counterdemonstrator. That person was arrested. This does not have anything to do with this case,
 but, as with other footnotes in briefings by the defendant in this case, must have been thought too
 good to leave out.) The appellate court has resolved her status as a private citizen, and held that
 as a private citizen she need only plead and prove negligence, not actual malice.

         The Second Circuit also resolved as a matter of law that Reid’s July 1, 2018 statements
 “could be interpreted as accusing La Liberte of engaging in specific racist conduct, which is a
 provable assertion of fact and therefore actionable.” Opinion, at 5. As the Court held, “A reader
 could have understood the July 1 Post as equating La Liberte’s conduct with archetypal racist
 conduct, which is a provable assertion of fact, and therefore actionable.” Opinion at 28. See,
 generally, discussion at Opinion, at 28 – 33. Notwithstanding that this ruling is made by the Court
 as a matter of law, defendant presses discovery from plaintiff in interrogatory no. 7 and request for
 production no. 9 concerning the allegation contained in the first amended complaint that “objective
 readers interpreted Reid’s retweet as accusing La Liberte of being one of those who screamed
 racial obscenities at a minor during the City Council Meeting.” Defendant cites a case for the
 proposition that a jury would have to decide whether a statement was actionable “if the statement
 is susceptible of both an innocent and a libelous meaning.” But that is neither the issue resolved
 by the Court or the argument that defendant pressed in prior proceedings. Defendant maintained
Case 1:18-cv-05398-DLI-VMS Document 74 Filed 03/16/21 Page 4 of 4 PageID #: 2085

 Honorable Vera M. Scanlon
 March 16, 2021
 Page 4


 that the statement was (merely) defendant’s opinion and not a statement of fact at all. She did not
 claim, and nothing the Second Circuit said would suggest, that on any reading of the July 1
 statement it was amenable of an “innocent” meaning. The only issue was whether it was offensive
 speech protected as “opinion” or offensive speech not protected as an allegation of provable fact.

         Finally, defendant makes the unwarranted assertion that plaintiff’s responses indicate that
 La Liberte is withholding full disclosure on matters in which she gives a partial response.
 Defendant chose to propound convoluted, corporatized discovery demands, with definitions and
 instructions that make unqualified response perilous. Plaintiff lodged objections to the definitions
 and instructions. Where it was feasible to discern a scope to such questions, La Liberte lodged the
 objections but provided an answer believed to be appropriate and responsive. Plaintiff has no
 obligation to guess at what defendant is really looking for.

         Plaintiff stands on her objections. Defendant said nothing in her moving papers to defend
 the definitions and instructions she cobbled together. It would not be appropriate for Reid to try
 to do so, for the first time, in reply. The discovery in which the parties are to engage must be
 “consistent” with the Court of Appeals’ decision, which defendants’ interrogatories and requests
 for production are not. While plaintiff’s reputation as a non-racist is an issue to be proved,
 defendant’s discovery requests do not really address that issue, and are remote in time, place and
 not bounded by any consideration of proportionality.

         On plaintiff’s cross-motion, which does not seek dispositive relief, we respectfully urge
 that the Court direct Reid to file an amended pleading in which she does not press defenses on
 which the Court directly, or by necessary implication, has ruled, as set forth in our February 12,
 2021 letter to defendant’s counsel.

                                               Respectfully yours,

                                               s/ David M. Olasov

                                               David M. Olasov

 cc. All Counsel of Record
